Fourth Court of Appeals
                               San Antonio, Texas
                                   September 11, 2018

                                  No. 04-17-00223-CV

                             Maria Lidia GONZALEZ, et al.,
                                       Appellants

                                            v.

                         ESTATE OF IDELFONSO RAMIREZ,
                                     Appellee

                From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 6215
                        Honorable Jose A. Lopez, Judge Presiding


                                       ORDER
    The unopposed motion of all appellants for additional time at oral argument is hereby
GRANTED.


It is so ORDERED September 11, 2018.

                                         PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court